Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed 4/22/2021.
Allowable Subject Matter
Claims 1-2, 4-14 and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 13 and 25, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the feature “receiving a plurality of data entries that each comprise at least a timestamp, a tag, and a byte array and selecting a location within a storage system for storing each of the plurality of data entries in a raw form based at least in part on the tag associated with each data entry” with the combination of following limitations:
assembling a data fusion pipeline configured to operate on multiple subsets of the plurality of data entries that have different data types and are associated with at least one tag, wherein the data fusion pipeline comprises one or more processing modules configured to process the different data types in the raw form, and wherein the one or more distributed processing modules are further configured to operate on the raw form of the byte array associated with each data entry in the multiple subsets of the plurality of data entries in a temporally ordered manner based on the timestamp associated with each data entry; 
distributing the one or more processing modules for execution on one or more of the indexer machines that are co-resident with the location where the multiple subsets of the plurality of data entries are stored, wherein the one or more distributed processing modules are collectively configured to fuse the multiple subsets of the plurality of data entries that have the different data types into a single data stream, and wherein the multiple subsets of the plurality of data entries are temporally ordered in the single data stream based on the timestamp associated with each data entry; 
rendering, at a webserver, an output to visualize temporally ordered results produced by the one or more processing modules, wherein the rendered output fuses temporally ordered information extracted from the multiple subsets of the plurality of data entries that have the different data types.
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
: Mayrand discloses method for flow-rate regulation in a content-controlled streaming network.  US Pub. 2017/0070554.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154